Title: Sentence in the Court-Martial of John Spence: Editorial Note
From: 
To: 

I. HENRY DEARBORN’S PRELIMINARY DRAFT [10 MCH. 1802] II. HENRY DEARBORN’S SECOND DRAFT, WITH JEFFERSON’S REVISIONS [20 APR. 1802] 
              Sentence in the Court-Martial of John Spence: Editorial Note
              
              Among the myriad duties that devolved on Jefferson as president of the United States was the periodic review of general courts-martial proceedings. According to federal law, such proceedings were to be forwarded to the president in times of peace if the court-martial involved a sentence of death, the dismissal of a commissioned officer, or any case involving a general officer. Once informed of the sentence, the president was authorized “to direct the same to be carried into execution, or otherwise, as he shall judge proper.” In July 1801, a United States Army court-martial at Detroit found Private John Spence, a soldier in the First Regiment of Infantry, guilty of assaulting his commanding officer at Fort Wayne the previous May. According to section two, article five of the articles of war, a soldier found guilty of such conduct “shall suffer death, or such other punishment, as shall, according to the nature of his offence, be inflicted upon him by the sentence of a court martial.” Citing the articles, the court-martial deemed Spence’s crime a capital offense and sentenced him to death. The court then forwarded a copy of its proceedings to the secretary of war, Henry Dearborn, to be laid before the president as directed by law. After receiving the proceedings, Dearborn wrote on 19 Oct. 1801 to the court’s presiding officer, Major Thomas Hunt, and informed him that an error was present in the recitation of the sentence, which cited an incorrect section and article of the articles of war as validation for the death penalty. The error, wrote Dearborn, “makes it impossible for the President to act on the case,” and he ordered Hunt to examine the court’s records and to take proper measures to rectify the mistake. Dearborn also took the opportunity to inquire about Spence’s character and the circumstances of his case. “In a case affecting the life of a man,” the secretary observed, “every useful information acquires great importance.” Dearborn requested any additional documentation regarding Spence that “ought to have weight in the mind of the President, who is constituted by law the final arbiter of his destiny.” He also asked the court to consider “a milder sentence than Death, and one which would be equally conducive to the good of the service” (U.S. Statutes at LargeRichard Peters, ed., The Public Statutes at Large of the United States … 1789 to March 3, 1845, Boston, 1855–56, 8 vols., 1:485; The Rules and Articles of War, For the Government of the Troops of the United States. Extracted from the Journals of Congress, For the Year 1776 [Baltimore, 1794], 5; Dearborn to Thomas Hunt, 19 Oct. 1801, FC in Lb in DNA: RG 107, LSMA).
              Spence’s court-martial was Jefferson’s first encounter as president with a capital sentence. The two documents printed below suggest that Jefferson and Dearborn came to a decision only after a careful and deliberate examination of the case and its surrounding circumstances. Spence’s guilt apparently was never in doubt, but neither the president nor the secretary appears to have believed that the summary execution of the defendant was justified. In Document I, received by Jefferson on 10 Mch. 1802, Dearborn drafted an alternate sentence for Spence, granting the prisoner a reprieve of three days (reduced from one month), during which time he would be permitted “to pass into any foreign County.” The basic outline of this alternative was retained in Document II, but with emendations by Jefferson and alterations to the details of the sentence. The length of the reprieve was extended from three to twelve days, while the limits of Spence’s exile were reduced from “within the Jurisdiction of the United States,” as stated in Document I, to merely the Northwest and Indiana Territories in Document II. The sentence, therefore, spared Spence’s life (at least temporarily) without actually overturning the death sentence decreed by the court-martial. The subsequent activities and whereabouts of Spence are unknown.
            